NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN H. JOHNSON; PAULA A.                    No.    17-56722
JOHNSON,
                                                D.C. No. 5:16-cv-02136-PA-GJS
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Stephen H. Johnson and Paula A. Johnson appeal pro se from the district

court’s post-judgment orders denying their motions to alter or amend the judgment

and to reconsider the dismissal of their action alleging federal and state law claims

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      The district court did not abuse its discretion by denying the Johnsons’

motion for reconsideration under Federal Rule of Civil Procedure 60(b)(1), (b)(4)

and (b)(6) because the Johnsons failed to establish any basis for relief. See Fed. R.

Civ. P. 60(b)(1) (party may be relieved from judgment due to “mistake,

inadvertence, surprise, or excusable neglect”); Sch. Dist. No. 1J, 5 F.3d at 1263;

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010) (“Rule

60(b)(4) applies only in the rare instance where a judgment is premised either on a

certain type of jurisdictional error or on a violation of due process that deprives a

party of notice or the opportunity to be heard.” (citations omitted)); Lehman v.

United States, 154 F.3d 1010, 1017 (9th Cir. 1998) (Rule 60(b)(6) is used

“sparingly as an equitable remedy to prevent manifest injustice” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion by denying the Johnsons’

motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e)

because the motion was untimely. See Fed. R. Civ. P. 59(e) (“A motion to alter or

amend a judgment must be filed no later than 28 days after the entry of the

judgment.”). To the extent the motion also sought relief under Federal Rule of

Civil Procedure 60(b), the district court did not abuse its discretion by denying the


                                           2                                    17-56722
motion because the Johnsons failed to establish any basis for relief. See Sch. Dist.

No. 1J, 5 F.3d at 1263.

      AFFIRMED.




                                          3                                   17-56722